Citation Nr: 0731073	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-09 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to August 29, 2002, 
for service connection for residuals of a combat injury to 
the jaw to include on the basis of clear and unmistakable 
error (CUE) in April 1968 and July 1968 rating decisions.    


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which granted service connection for residuals of a 
combat injury to the jaw with an effective date of August 29, 
2002.  In a January 2004 Notice of Disagreement the veteran 
specifically appealed the effective date assigned.  He 
appeared at a video conference hearing before the undersigned 
on August 31, 2006; a transcript of that hearing is of 
record.  

In November 2006 the case was remanded to the RO for further 
development to include initial RO adjudication of the portion 
of the veteran's claim for earlier effective date involving 
an allegation of CUE in the earlier 1968 decisions.  Although 
this portion of the veteran's claim has so far only been 
subject to an initial June 2007 rating decision by the RO, 
the Board notes that it is clear from the record that the 
veteran's primary contention within his overall earlier 
effective date claim is that the effective date of service 
connection should date back to 1968 on the basis of CUE in 
the April 1968 and July 1968 decisions.  Thus, to avoid 
further delay in the veteran receiving a final decision 
regarding all aspects of his claim, the Board has decided to 
rule now on the veteran's overall earlier effective date 
claim, including his allegation of CUE.  


FINDINGS OF FACT

1.  The April 1968 and July 1968 RO determinations, which did 
not include jaw disability as part of the veteran's service 
connected residuals of shell fragment wounds, are final.  38 
U.S.C.A. § 7105 (West 2002).

2.  At the very least, reasonable minds could differ as to 
whether the record at the time of the April 1968 and July 
1968 rating decisions warranted a finding that the veteran's 
residuals of shell fragment wounds in service included 
disability of the jaw. 

3.  The veteran's specific claim for service connection for 
jaw disability as a residual of shell fragment wounds in 
service was received by the RO on August 29, 2002.   

CONCLUSION OF LAW

The criteria for an effective date prior to August 29, 2002, 
for the award of service connection for jaw disability as a 
residual of shell fragment wounds have not been met either on 
the basis of CUE in the April 1968 or July 1968 decisions or 
on the basis that an earlier effective date should have been 
assigned by the September 2003 rating decision.   38 U.S.C.A. 
§§ 5109A, 5110 (West 2002); 38 C.F.R. 
§§ 3.105, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim for an earlier 
effective date.  A December 2002 letter from the RO explained 
what the evidence needed to show to substantiate the initial 
claim for service connection.  It also explained that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including medical records, 
employment records or records from other federal agencies but 
that it was ultimately his responsibility to ensure that 
records were received by VA.  Although this letter did not 
advise the veteran verbatim to submit everything he had 
pertinent to his claim, it explained the type of evidence 
necessary to substantiate his claim and asked him to submit 
such evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  A March 
2006 letter explained what the evidence needed to show to 
substantiate the subsequent claim for an earlier effective 
date and also provided notice regarding criteria for 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).   A March 2005 
statement of the case (SOC) and supplemental SOCs (SSOCs) 
from March 2006 and July 2007 provided the text of applicable 
regulations and explained what the evidence showed and why an 
earlier effective date was denied.      
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and the SOC and SSOCs and to 
supplement the record after notice was given.  The case was 
also readjudicated by the July 2007 SSOC after the veteran 
received notice on the issue of an earlier effective date.  
Neither the veteran nor his representative has alleged that 
the notice that was provided was less than adequate.  The 
veteran is not prejudiced by any technical notice deficiency 
that may have occurred along the way, and no further notice 
is required.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  Additionally, the veteran was provided 
with a VA dental examination in April 2003.  The veteran has 
not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

Regarding the veteran's specific allegation of CUE, the VCAA 
is not applicable to claims of CUE, because such claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  See Parker v. Principi, 15 
Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 
518, 521 (2002) (citing Parker as "holding VCAA inapplicable 
to claim that RO decision contained CUE").  Thus, the RO was 
not required to provide separate VCAA notice or assistance 
relating to the veteran's CUE allegation.    

II.  Factual Background

Service medical records reveal that the veteran was wounded 
by mortar shrapnel in April 1967.  A June 1967 patient 
history from US Army Tripler General Hospital showed that the 
veteran reported laceration of the face, nose and eye, along 
with fracture of teeth 9, 10, 11, 12 and 13.  The veteran was 
noted to have been initially air evacuated to the Naval 
Hospital, USS Sanctuary where a tracheotomy was performed and 
facial, tongue and shoulder wounds were debrided and closed.  
Additionally, fractured teeth 9, 10, 11, 12 and 13 were 
extracted.  The left globe was enucleated and a foreign body 
was removed.  The veteran was then air evacuated to Tripler 
on June 9, 1967.  Intraoral examination at Tripler revealed 
missing teeth 9, 10, 11, 12, 13 and fractured tooth 5.  On 
June 16, 1967, fractured tooth 5 was removed.  The veteran 
was then seen on June 19, 1967, for prosthetic evaluation.  
On June 20 carious tooth 3 was restored and on June 27 
preparations and impressions were made on tooth 8.  That same 
day carious teeth 4, 14 and 15 were restored.  On July 12 
impressions were taken for construction of a maxillary 
partial denture and on July 20, the maxillary partial denture 
was inserted and equilibrated.  The pertinent final diagnoses 
from Tripler were shrapnel wounds to the face and left 
shoulder without artery or nerve involvement, fracture of 
teeth 5, 9, 10, 11, 12 and 13 and caries of teeth 3, 4, 8, 14 
and 15.  The veteran's DD Form 214 shows that he was 
discharged from service on December 31, 1967, and became 
permanently retired as a result of physical disability. 

In April 1968 the veteran filed a claim for service 
connection for residuals of mortar shell wounds including 
loss of the left eye, injury to the nose, loss of six teeth, 
scar on right side of the face and injury to the left 
shoulder.

An April 1968 dental rating sheet shows that the veteran was 
granted service connection for combat trauma to teeth 4, 5, 
8, 9, 10, 11, 12, and 13.  An April 1968 rating decision 
shows that the veteran received service connection for scars 
as residuals of shell fragment wounds to the face, nose and 
eye (rated 10 percent), along with absence of the left eye 
(rated 40 percent).  The RO granted an effective date of 
January 1, 1968, the day after the veteran was discharged 
from service. The decision deferred rating as to shell 
fragment wounds of the left shoulder with fracture until 
after a VA medical examination could be performed.  The 
veteran did not appeal this decision and it became final.  
 
On June 1968 VA examination, the diagnosis was residuals of 
shell fragment wounds including acquired absence of the left 
eye, scar of the right cheek area,  moderately disfiguring, 
scar of the left shoulder with fracture of the left shoulder 
and retained metallic fragments and tracheotomy scar.  The 
examiner noted the history of shrapnel wounds and the veteran 
reported that the scar on the left cheek sometimes tingled, 
especially when the weather was cool and damp.  Examination 
of the face revealed a well-healed, slightly tender scar 2 
1/2" x 1/8" over the right cheek area.  The scar was 
moderately disfiguring.  No other discernible scars were 
noted on the face.  There was also a well-healed non tender 
tracheotomy scar 1 1/4" by 1/2".  

On subsequent June 1968 VA examination the veteran reported 
that the right side of his face felt numb at times.  
Examination of the head face and neck and the nose, sinuses, 
mouth and throat were normal.  

A July 1968 rating decision made a separate grant of service 
connection for left shoulder residuals of shell fragment 
wounds with fracture and retained foreign bodies.  The 
decision also found that no change was warranted in the 
ratings assigned for the other residuals of the shell 
fragment wounds to include loss of the left eye and scars of 
the face, nose and eye.   The veteran did not appeal this 
decision and it became final. 

A February 2000 Veteran's Center progress note shows that the 
veteran was complaining of having serious teeth problems.  He 
was losing teeth and felt that it was a result of being 
wounded in Vietnam.  

On June 2000 VA mental health examination, the veteran 
indicated that when the mortar round exploded, it blew off 
part of his jaw.  

A January 2001 dental service review of the veteran's claims 
file found evidence of dental trauma to teeth 9, 10, 11, 12, 
13 and 14.

On January 2001 VA general medical examination, the pertinent 
diagnoses were shrapnel wounds of the face, nose, eye and 
jaw.  

In August 2002 the veteran filed a claim for service 
connection for injury to the jaw due to his shrapnel wound in 
service.  The claim was received by the RO on August 29, 
2002.   

In January 2003 the veteran submitted a copy of an X-ray of 
his reconstructed jaw dated March 2000.  

In a March 2003 rating decision the RO denied service 
connection for injury to the jaw.

In an April 2003 Notice of Disagreement (NOD) the veteran 
indicated that he received a jaw reconstruction while aboard 
the USS Sanctuary following medical evacuation there in April 
1967.  Then in July/August 1967 he was fitted with his first 
prosthesis.  The veteran further indicated that the X-ray he 
submitted was from a Dr. A.  Dr. A had taken the X-ray 
because he was impressed with the quality of the work the 
military surgeons had performed on the veteran's jaw and the 
veteran had given approval for Dr. A to use the X-rays in 
classes and workshops.

On April 2003 VA dental examination the examiner reviewed the 
medical and dental records, which verified that the veteran 
suffered the lacerations of the face and nose and fractured 
teeth as a result of the April 1967 mortar shrapnel wound.  
The veteran reported that he continued to have jaw problems 
associated with this trauma.  He had right side facial 
scarring and difficulty with occlusion of his teeth and 
popping of his jaw joints bilaterally.  He also had pain on 
wide opening of the jaw.  Physical examination showed 
scarring of the face, a repaired maxillary lip, scarring of 
the tongue from surgical repair and multiple missing teeth, 
all associated with the trauma in service.  He wore a 
removable denture and radiographs showed evidence of embedded 
shrapnel throughout the mouth.  There was evidence of bone 
loss, especially in the upper left area, where the majority 
of teeth were lost.  Since the trauma, the veteran had lost 
tooth 14.  There was a shift of the mandible to the right and 
the veteran could not occlude well.  Right lateral excursion 
was only 3 mm.  X-rays showed metal fragments in both the 
mandible and the maxilla.  The examiner commented that the 
veteran had evidence of trauma related damage to his face, 
tongue, maxilla and associated tooth loss in the upper left.  
He also had evidence of tempomandibular disorder involving 
both jaw joints.  He had limited motion of the lower jaw when 
he moved it to the right side.  

In a September 2003 rating decision, the RO granted service 
connection for injury to the jaw from the shrapnel wound in 
service and assigned a 30 percent rating effective August 29, 
2002.  

In an October 2003 notice of disagreement the veteran 
indicated that he believed that the effective date for the 
award of service connection should be December 31, 1967, when 
he was discharged from service.  

In a March 2005 Form 9 the veteran indicated that he believed 
that issues regarding his jaw were not given due 
consideration when the initial July 1968 rating decision was 
made granting service connection for residuals of his combat 
injury.  Medical documentation from July 1967 noting fracture 
to the teeth and caries of the teeth clearly inferred severe 
damage to the jaw.  

In a March 2006 statement, the veteran indicated that between 
June 9, 1967, and July 26, 1967, during hospitalization in 
Honolulu, a number of surgeries were performed, including the 
construction of a roof plate to support regrowth of the 
veteran's upper jaw.  The veteran further indicated that not 
awarding service connection for jaw injury in July 1968 
represented unmistakable error.

At a March 2006 informal hearing at the RO the veteran 
contended that it was obvious after review of all the 
treatment he received that his combat trauma included his jaw 
condition.  He further indicated that VA should have 
initially seen that the extent of his injuries included 
damage to the jaw.  

In a May 2006 Form 9 the veteran contended that VA 
examination (i.e. in June 1968) must have seen that he was 
deformed and the jaw, roof of the mouth and other facial 
parts suffered trauma.  

At his August 2006 Board hearing the veteran testified that 
at the time of the June 1968 VA examination the damage to his 
jaw was very visible.  He then contended that VA was required 
to grant service connection for jaw injury retroactive to the 
time the claim for his combat trauma was filed as VA was 
required to appropriately assess all the residuals of his 
combat injury at the time he initially filed his claim.  
Further, the veteran again alleged unmistakable error in the 
initial April 1968 rating decision.    

In a July 2007 statement the veteran indicated that the 
dentists at Tripler Hospital should have taken X-rays that 
should have disclosed injury to his jaw in 1967.  
Additionally, the doctors who treated him aboard the USS 
Sanctuary told him that his records would be transferred to 
Hawaii but the veteran did not see those records in evidence.   



III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
that may be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits. 38 U.S.C.A. 
§ 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a).

There are two main statutory exceptions to the finality of an 
unappealed RO decision: (1) reopening the claim upon the 
receipt of new and material evidence, see 38 U.S.C.A. § 5108; 
and (2) revision based upon a showing of CUE, see 38 U.S.C.A. 
§ 5109A; Tetro v. Gober, 14 Vet. App. 100, 109 (2000).  A 
reversal or revision of prior decisions due to CUE is 
considered a collateral attack on a prior decision, Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001), which asserts 
an incorrect application of law or fact, Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994).  Such an error must have occurred 
on the record "as it existed at the time of the disputed 
adjudication." Id.  Also, in conjunction with exception 1, 
if relevant service records that were not associated with the 
claims file at the time of the initial unappealed decision(s) 
are later associated with the claims file, VA will reconsider 
the veteran's claim on the merits without regard to whether 
new and material evidence is received to reopen the finally 
decided claim.  See 38 C.F.R. § 3.156(c)(3).   Notably, as 
additional service records have not been associated with the 
claims file, and the veteran's current claim is not a claim 
to reopen, this latter provision, along with exception (1) 
above, does not apply.     


To establish CUE, it must be demonstrated that the claimed 
error, when called to the attention of later reviewers, 
compels a different conclusion to which reasonable minds 
could not differ.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  The constructive possession of VA 
evidence under Bell v. Derwinski, 2 Vet. App. 611 (1992), is 
not for application because the events in question preceded 
the Bell decision.  Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, evidence that was not actually of record 
at the time of the decision at issue may not be considered 
for purposes of CUE.
There was no substantive difference in the evidence required 
to establish service connection for jaw disability in 1968 as 
compared with current service connection requirements, as per 
38 C.F.R. § 3.303.  Basically, the evidence needed to 
establish that a particular injury or disease resulting in 
disability was incurred in service.  38 C.F.R. § 3.303 
(1967).  

As a matter of law, a medical error or change in diagnosis 
cannot constitute CUE. See Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  Medical personnel, whether they work for VA 
or the service department, are not adjudicators, and as such, 
cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992); see also Shockley v. West, 11 Vet. App. 208, 213 
(1998) (recognizing that a claim of misdiagnosis could be 
interpreted as either an assertion of failure to satisfy the 
duty to assist or disagreement with weighing of facts, 
neither of which can be CUE).  Additionally, "breach of the 
duty to assist . . . cannot serve as a basis for CUE."  Cook 
v. Principi, 318 F.3d 1334, 1342 (2002). 

IV.  Analysis

The veteran's essential contention is that as a result of CUE 
in the April 1968 and July 1968 rating decisions, he should 
be entitled to an effective date of January 1, 1968 for 
service connection for injury to his jaw.  As his claim was 
originally expressed as a general claim for an earlier 
effective date, however, if CUE is not shown, the Board will 
also make a general determination as to whether the September 
2003 rating decision should have assigned an effective date 
earlier than August 29, 2002.  

CUE

In the instant case, the CUE alleged by the veteran is 
essentially a failure of the April 1968 and July 1968 rating 
decisions to recognize jaw disability as a residual of his 
shell fragment wounds and expand the grant of service 
connection for the wound residuals to include such 
disability.  As mentioned above, the Board can only consider 
the record and law that existed at the time of the April and 
July 1968 rating decisions when considering whether there was 
CUE in those decisions.  Also, as mentioned above the 
criteria for service connection in April and July 1968 
required a showing that that a particular injury or disease 
resulting in disability was incurred in military service.   
Consequently, for CUE to be established in the instant case, 
it must be demonstrated that based on an analysis of the 
record at the time of the April 1968 and July 1968 rating 
decisions that reasonable minds could not differ in 
concluding that the residuals of the veterans shell fragment 
wounds included disability of the jaw.  

An examination of the record at the time does not show any 
findings of injury to the jaw.  The service medical records 
show injury to the face, tongue, teeth, shoulder and eye and 
the June 1968 VA examination produced diagnoses of residuals 
of shell fragment wounds including acquired absence of the 
left eye, scar of the right cheek area, moderately 
disfiguring, scar of the left shoulder with fracture of the 
left shoulder and retained metallic fragments and tracheotomy 
scar.  Neither source found any injury to the jaw nor is 
there any other documentation of record prior to the issuing 
of the April and July 1968 decisions noting any injury to the 
jaw.  Also, in his April 1968 claim for service connection, 
the veteran did not specifically indicate that the residuals 
of his wounds included injury to the jaw.  Because the record 
did show that veteran suffered injury to body parts all 
around the jaw (i.e. face, tongue, teeth) and because the 
April 2003 VA examination later explicitly found residual 
injury to the jaw from the shell fragment wounds, it could be 
contended that medical personnel in service and after 
service, prior to the April 1968 and July 1968 decisions, 
should have discovered the veteran's jaw injury.  Given that 
the documentation of record at the time did not show such a 
discovery by medical personnel, however, and given that the 
veteran himself did not specifically allege any injury to the 
jaw in his April 1968 claim, it was certainly a reasonable 
interpretation of the evidence not to find any residual 
injury to the jaw, just as was done by the April 1968 and 
July 1968 rating decisions.  Further, although medical error 
may have been committed, a medical error or change in 
diagnosis cannot constitute CUE as medical personnel are not 
adjudicators.  See Russell, 3 Vet. App. 310, 314 (1992); 
Henry, 2 Vet. App. 88, 90 (1992); Shockley, 11 Vet. App. 208, 
213 (1998).  In summary, given the reasonable interpretation 
of the evidence by the RO, it is clear that at the very 
least, reasonable minds would differ as to whether any 
residual injury to the jaw was shown by the record, and a 
finding of CUE in either the April 1968 or July 1968 rating 
decisions is not warranted. 

The Board also notes that the veteran has essentially 
contended that had the RO considered the medical 
documentation from the USS Sanctuary, it would have shown 
that his jaw was injured by the April 1967 shell fragment 
wounds.   There is no evidence, however, that such 
documentation, even if it could have been obtained by the RO, 
was actually part of the record at the time of the April 1968 
and July 1968 determinations.  Consequently, there is no 
basis for finding that the RO committed CUE by not 
considering such documentation.  See Russell, 3 Vet. App. 
310, 313-14 (1992).  Further, it could be argued that such 
documentation, if available at the time, should have been 
made part of the record, and that the omission of it 
constituted a breach of the duty to assist.   This argument 
would not aid the veteran's claim, however, as a breach of 
the duty to assist cannot serve as a basis for a finding of 
CUE."  Cook, 318 F.3d 1334, 1342 (2002).   

In conclusion, given that at the very least, reasonable minds 
could differ as to whether the record at the time of the 
April 1968 and July 1968 rating decisions showed any residual 
injury to the jaw and given that medical error and breach of 
the duty to assist cannot constitute CUE, a finding of CUE in 
either the April 1968 or July 1968 rating decisions is not 
warranted.


General claim for earlier effective date

Given that CUE is not present, the only remaining question is 
whether the effective date of August 29, 2002, was 
appropriately assigned by the September 2003 rating decision.  
As mentioned above, the effective date of an award of 
compensation based on an original claim or a claim reopened 
after a final disallowance is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  In the instant case, because the veteran 
had not previously made a specific claim for service 
connection for jaw disability, including any prior 
communications that could have been construed as an informal 
claim (see 38 C.F.R. § 3.1(p), 3.155(a),  his August 2002 
claim was appropriately found to be an original claim.  Then, 
when the RO granted service connection for jaw disability, it 
assigned an effective date of August 29, 2002 which is the 
date that the RO received this initial claim.  As the 
effective date for grant of service connected compensation 
based on an original claim cannot be earlier than the date of 
receipt of that claim (see 38 C.F.R. § 3.400), there is no 
basis for assigning the veteran an effective date earlier 
than August 29, 2002 for his jaw disability compensation.  


ORDER

Entitlement to an effective date prior to August 29, 2002, 
for service connection for residuals of a combat injury to 
the jaw including on the basis of CUE in the April 1968 and 
July 1968 rating decisions is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


